Citation Nr: 1114371	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  06-28 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected fibromyalgia.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, claimed as depression/anxiety, to include as secondary to service-connected fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to March 1990, and from January 1991 to April 1991.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, among other things denied service connection for a left knee disability; a low back disability, secondary to service-connected fibromyalgia; a bilateral hip disability; and depression/anxiety.

The Board observes that the rating decision on appeal apparently reopened the Veteran's claim for service connection for depression/anxiety, and denied service connection on the merits after de novo review.  Regardless of the determination reopening the Veteran's claim by the agency of original jurisdiction (AOJ), the Board will adjudicate the initial issue of new and material evidence in the first instance, because this initial issue determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

The Veteran claimed service connection for sleep apnea in October 2004.  This claim has not been adjudicated by the AOJ.  Thus, the issue of entitlement to service connection for sleep apnea has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for a left knee disability; a low back disability, to include as secondary to service-connected fibromyalgia; and a bilateral hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1997 RO rating decision denied service connection for depressive disorder as due to an undiagnosed illness (claimed as headaches and memory loss) and viral myalgia to include headache.

2.  A September 2003 RO rating decision held that new and material evidence had not been received to reopen a claim for service connection for depressive disorder (claimed as headaches and memory loss) and viral myalgia to include headache; the Veteran did not appeal that decision and it became final.  

3.  Evidence added to the record since the September 2003 rating decision, when considered in conjunction with the record as a whole, does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a psychiatric disability, claimed as depression/anxiety, to include as secondary to service-connected fibromyalgia, and does not raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision, which held that new and material evidence had not been received to reopen the claim for service connection for depressive disorder (claimed as headaches and memory loss) and viral myalgia to include headache, is final.  .  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  Evidence received since the September 2003 rating decision that denied service connection for depressive disorder (claimed as headaches and memory loss) and viral myalgia to include headache, is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in November 2004, VA informed the appellant of what evidence was required to substantiate his psychiatric disability claim, and of his and VA's respective duties for obtaining evidence.  Correspondence dated in March 2006 notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

Specific to requests to reopen previously denied claims, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the November 2004 notice letter included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the Veteran's claim was previously denied.  Consequently, the Board finds that adequate Kent notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claim, the claim was properly re-adjudicated in July 2006, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Therefore, the Board finds the VCAA notice requirements have been met for this claim.

Duty to Assist

The record contains the Veteran's service treatment records, VA medical records, and private medical records.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The Board points out that VA is not obligated to provide a medical examination if, as in this case, new and material evidence has not been received to reopen a final claim.  38 U.S.C.A. § 5103A(f).  Nevertheless, the Veteran was afforded a VA examination in April 2005.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA report obtained in this case is more than adequate, as it is predicated on a reading of the Veteran's claims file and the results of the current examination.  It considers all of the pertinent evidence of record, to include the statements of the Veteran.  A rationale was provided for the opinion that it was less likely than not that the Veteran's depression was due to his fibromyalgia.  The examiner also provided the opinion that, based on the current interview and evaluation, and a review of the record, it would be highly speculative to comment on whether or not the Veteran's fibromyalgia exacerbated or aggravated his depression.  As the examiner explained the basis for being unable to render an opinion as to exacerbation or aggravation without resort to mere speculation, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his psychiatric disability claim.

Legal Criteria

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2010)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  See 38 C.F.R. § 3.310 (2006).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence need not be probative of all the elements required to award the claim, but need be probative only as to each element that was a specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by a veteran to reopen his or her claim is presumed credible for the limited purpose of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. App. 6, 10 (1997).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

The Board observes that the Veteran's reliance upon a new etiological theory (that his psychiatric disability is due to his service-connected fibromyalgia) is insufficient to transform a claim that has been previously denied into a separate and distinct, or new, claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997); but see Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (where a prior claim for service connection has been denied, and a current claim contains a different diagnosis (even one producing the same symptoms in the same anatomic system), a new decision on the merits is required.  

Analysis

With respect to the Veteran's petition to reopen a claim of service connection for a psychiatric disability claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In the present case, the Board finds that the Veteran has failed to present new and material evidence in support of his claim.

A June 1997 RO rating decision denied service connection for depressive disorder as due to an undiagnosed illness (claimed as headaches and memory loss) and viral myalgia to include headache.  The rating decision noted that the disability did not arise during service in the Persian Gulf Theater, and was not manifested to a degree of 10 percent or more since the last date of service in the Persian Gulf Theater.  It noted that during a June 1995 VA psychiatric examination, the Veteran reported that his headaches had probably begun 11/2 years before.  

A September 2003 RO rating decision held that new and material evidence had not been received to reopen the claim for service connection for depressive disorder (claimed as headaches and memory loss) and viral myalgia to include headache.  The rating decision noted that the report of the June 1995 VA psychiatric examination provided a diagnosis of depressive disorder, NOS (not otherwise specified), and provided no evidence linking it to the Veteran service.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

Evidence of record at that the time of the September 2003 decision included the Veteran's service treatment records, which contained the report of an April 1991 Demobilization Interview.  These records are negative for psychiatric complaints, symptoms, findings or diagnoses.  The report of the June 1995 VA psychiatric examination provides that the Veteran denied hospital or outpatient treatment for any emotional or neurological problem.  The diagnosis was depressive disorder, NOS.

Evidence received since the September 2003 rating decision includes private medical records, which include March and October 2004 diagnoses of depression.  Significantly, however, they do not link the Veteran's depression to his service or his service-connected fibromyalgia.  

The report of an April 2005 VA psychiatric examination, conducted by the same examiner who conducted the June 1995 VA examination, provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and the examination results.  The resulting Axis I diagnosis was depressive disorder, and the current Axis V GAF score was 51 to 65.  

The examiner stated that, based on a review of the Veteran's record and the current interview and evaluation, it was less likely than not that the Veteran's depression was due to fibromyalgia.  The examiner observed that the Veteran's baseline GAF for depression was reflected in his June 1995 examination, and was at 65-70.  

The April 2005 VA opinion raises no reasonable possibility of substantiating the claim.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a).  In fact, it weighs against a claim for service connection for depressive disorder as it is a negative nexus opinion.  Evidence that is unfavorable to the Veteran's case and which supports the previous denial cannot trigger a reopening of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).

In the April 2005 report, the examiner also stated that based on the current interview and examination and a review of the records, it would be highly speculative to comment on whether or not fibromyalgia aggravated or exacerbated the Veteran's depression.  The Board notes that the VA examiner is essentially stating that it is a question that could not be answered.  Thus, the examiner provides "sufficient facts or data" that it would require speculation to state that the Veteran's depression was aggravated or exacerbated by his fibromyalgia.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 302 (2009).  See also Jones, 23 Vet. App. at 382.

As a result, the Board finds that the VA examiner's opinion as to aggravation is of no probative value.  Nevertheless, the Board points out that no competent medical evidence has been received that shows that the Veteran's service-connected fibromyalgia aggravated his depressive disorder.  

The Board is aware of the Veteran's own contentions that his fibromyalgia caused depression/anxiety.  As a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as a complex medical question of medical diagnosis, etiology or causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Thus, his statements are not material to the critical issue in this case of whether his service-connected fibromyalgia caused or aggravated his psychiatric disability.  In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of service connection.  Here, the VA examiner considered the Veteran's theory and it was not endorsed.

In sum, the evidence submitted by the Veteran raises no reasonable possibility of substantiating the claim for service connection for a psychiatric disability, claimed as depression/anxiety, to include secondary to service-connected fibromyalgia.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen a claim of service connection for a psychiatric disability, claimed as depression/anxiety, to include as secondary to service-connected fibromyalgia, is denied.


REMAND

The Board finds that the Veteran's claims for service connection for a left knee disability; a low back disability, to include as secondary to service-connected fibromyalgia; and a bilateral hip disability require additional development.  

The report of an April 2005 VA orthopedic examination provides that x-rays were requested of the knees, hips and lumbosacral spine.  However, the report does not include or refer to any resulting x-rays, and the claims file does not contain any x-ray reports.  It accordingly appears that the requested x-rays were never conducted.  The fact that the VA examiner specifically requested the x-rays indicates that they may be relevant to the claims.  

The Board also observes that the April 2005 VA examination request failed to inform the VA examiner that the Veteran was requesting service connection for a bilateral hip disability.  It also failed to ask the examiner to address the Veteran's implicit competent contentions of right hip pain since active duty.  As a result, the April 2005 VA examination provides no diagnosis or nexus opinion for the Veteran's claimed right hip disability.  

In this regard, the Board observes that the Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing relevant right hip symptoms during or after service).  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Court has held that once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr, 21 Vet. App. at 312; see also 38 C.F.R. § 4.2 (2010) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Therefore, the three claims must be remanded for another VA examination.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any disability of the left knee, bilateral hips and lumbar spine that may be present.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The claims file, to include a copy of this remand, must be made available to the examiner.  X-rays of the Veteran's left knee, bilateral hips and lumbosacral spine should be conducted.  Following a review of the relevant medical evidence in the claims file, the medical history, the Veteran's own contentions, and the results of the clinical evaluation, x-rays and any other tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that:  any current left knee, hip, and/or lumbosacral disability is related to the Veteran's active duty, or was caused by or has been aggravated by his service-connected fibromyalgia.  The examiner is requested to provide a rationale for any opinion expressed.  

2.  Then, readjudicate the Veteran's claims remaining on appeal.  If any of the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond.  The case should then be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


